I cannot conceive how the amendment could have prejudiced the defendant. If it came to trial prepared to meet the charge of negligently setting out the fire, it must have been as well prepared to *Page 562 
meet the charge of setting out the fire without negligence. I think the amendment was permissible under section 194 of the Code of Procedure. Such amendments are within the discretion of the Circuit Judge, and where, as here, there has been no abuse of discretion, this Court should not interfere. Therefore, I dissent.